Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed June 14, 2022.  Claims 1-20 are pending and examined.  This action is Final.
Response to Arguments
Applicant’s arguments regarding the 102 Psota rejection covering applicant’s amended claims were persuasive due to the amendment.
Applicant’s arguments regarding 101 were not persuasive.  
Regarding the claims not falling into one of the groupings when it involves a “contract” it definitely is a commercial or legal interaction.
The GUI is simply being used as a display and is The GUI is described so generally that it is merely data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)). 
The only claim argued as a mental process was claim 5 all others were under certain methods of organizing human activity.  While mental processes do have a complexity limit the same is not true for the other ‘buckets”.  Making a more complex abstract idea does not make it not abstract.  As for claim 5 it was written broadly enough that anyone’s opinion would violate it.  That makes hard to argue that it is too complex to be done in someone’s head since any guess meets the terms.
As for Bascom that was solving an Internet problem with a technical arrangement of components not applying contract terms to solve a contract problem.
The examiner did not take official notice the office as established in the MPEP based on court decisions has established that certain elements are insignificant extra-solution-activity as data gathering which is why they were cited.
All the so called features are contract terms they are by definition abstract. 
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS forms 1449 filed 11/23/2021 and 2/22/2022, is attached to the instant Office action.

Claim Rejections - 35 USC § 101 Utility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–15 are directed to a machine (“A system comprising: one or more processors;”), and claims 16-20 are directed to a process (“A method”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
an indication that a contract has been entered into between a client associated with the client account and a vendor associated with a vendor account, the contract indicating that the vendor will supply at least one of goods or services to the client, and the contract including a threshold coverage value associated with an intellectual-property infringement related obligation associated with the vendor; 
indicating that the contract has been associated with the vendor; 
identifying, ...based at least in part on receiving the first input data, an insurance coverage value corresponding to the intellectual-property infringement related obligation associated with the vendor; 
determining, ...based at least in part on the insurance coverage value and the threshold insurance coverage value, a level of compliance associated with the contract; 
 an indication that the level of compliance is sufficient or insufficient to meet contractual obligations associated with the contract. 
For claim 8, the specific limitations that recite an abstract idea are:
 an indication that a contract has been entered into between a first entity associated with the client account and a second entity associated with a vendor account, the contract including a threshold coverage value associated with an insurable obligation associated with the vendor account, the insurable obligation associated with at least one of goods or services that the second entity will supply to the first entity; 
indicating that the contract has been associated with the second entity  
identifying, …based at least in part on receiving the first input data, an insurance coverage value corresponding to the insurable obligation associated with the vendor; and 
determining, …based at least in part on the insurance coverage value, a level of compliance associated with the contract.  
For claim 16, the specific limitations that recite an abstract idea are:
an indication that a contract has been entered into between a client associated with the client account and a vendor associated with a vendor account, the contract indicating that the vendor will supply at least one of goods or services to the client, and the contract including a threshold coverage value associated with an intellectual-property related obligation associated with the vendor;
identifying, …an insurance coverage value corresponding to the intellectual-property related obligation associated with the vendor account;
determining, …based at least in part on the insurance coverage value, a level of compliance associated with the contract.
The claims, therefore, recite a contract, which is the abstract idea of methods of organizing human activity because they relate to the fundamental economic practice of insurance and commercial or legal interactions including agreements such as contracts.  The additional elements of the claims are various generic computer components to implement this abstract idea (“processors”, “computer-readable media”, “receiving, from a … computing device”, “a graphical user interface (GUI)”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computing devices to supply and obtain data.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  The GUI is described so generally that it is merely data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found a mere response to the data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claims 1, 8, and 16 are not patent eligible.
Dependent claims 2–7, 9-15, and 17-20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 9, and 10, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow level of compliance associated with the contract by further specifying “wherein determining the level of compliance associated with the contract is based at least in part on determining that the insurance coverage value does not satisfy the threshold coverage value.”  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims are only adding details to the contract which is itself an abstract idea.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3, 11, 12, 18, 19, and 20, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite using the GUI to present and receive insurance coverage information.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere response to the data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found a mere response to the data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claims 4, 6, 13, 14, and 15, the additional limitations of these claims merely continue the abstract idea on sub-contract vendor accounts which are also a contract.  The limitations of these claims fail to integrate the abstract idea into a practical application for the same reasons as the parent claims.
For claim 5, the additional limitations of these claims determine a intellectual property asset score which is a judgement about the assets which is a mental process.  Then whether they meet limitations which are contract terms all of which is abstract.
For claims 7 and 17, the additional limitations of these claims “determine a level of compliance associated with the contract” that are continuing the commercial or legal interactions of the contract and are therefore abstract.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696